DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2005/0269443 Alain Porte (‘Porte hereafter).
U.S. 2010/0107597 Crosta et al. (‘Crosta hereafter). 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 3 are allowed. 

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “measuring a first set of geometric data of a front edge of the acoustic panel and a second set of geometric data of a front edge of the outside panel, -producing a U-shaped lip as a single element based on said two sets of geometric data.”

The closest prior art is as cited were ‘Porte & ‘Crosta.  
‘Porte teaches a jet engine of an aircraft, Para 0001. ‘Porte provides an acoustic panel #6, Paras 0005, 0008, 0033, an outside panel #7.  
However, ‘Porte, does not teach measuring a first and second set of geometric data of the front edge of the acoustic panel and the outside panel and thereby producing a U-shaped lip based on the two sets of geometric data.
	‘Crosta teaches an assembly method for an air intake, #3, of a jet engine for an aircraft Para 0001, and provides an acoustic panel #41.
However, ‘Crosta, does not teach measuring a first and second set of geometric data of the front edge of the acoustic panel and the outside panel and thereby producing a U-shaped lip based on the two sets of geometric data.
Neither of these references provides measuring a first and second set of geometric data of the front edge of the acoustic panel and the outside panel and thereby producing a U-shaped lip based on the two sets of geometric data.
Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 - 3, are also allowed because they are dependent on claim 1.  

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
09/02/2021